Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the claims
Claims 1-2, 4-9 and 11 are pending. Claims 3 and 10 have been cancelled. Claims 1, 4-5 and 7 have been amended. Claims 1-2, 4-9 and 11 are presented for examination on the merits.

Claim Objections
Claims 1-2 and 4-9 are objected to because of the following informalities:
Claim 1 should be rewritten to recite “A method of delivering a nanogold imaging agent to activated platelets in a subject, the method comprising administering to the subject a composition, the composition comprising a heteromultivalent nanoparticle or microparticle comprising a nanogold imaging agent, the nanoparticle or microparticle having an outer surface and a plurality of targeting moieties conjugated to the surface of the heteromultivalent nanoparticle or microparticle, the first activated platelet targeting moiety comprising a GPIIb-Illa-bindin peptide and the second activated platelet targeting moiety comprising a p-selectin binding peptide, and wherein the heteromultivalent nanoparticle or microparticle remains attached to activated platelets in the subject under a hemodynamic shear environment”. Claim 2 should be rewritten to recite “The method of claim 1, the heteromultivalent nanoparticle or microparticle construct comprising a liposome”. Claim 4 should be rewritten to recite “The method of claim 1, wherein the GPIIb-Illa-binding peptide comprises a RGD peptide and the p-selectin binding peptide comprises SEQ ID NO: 1”. Claim 5 should be rewritten to recite “The method of claim 4, wherein the RGD peptide comprises SEQ ID NO: 3”. Claim 6 should be rewritten to recite “The method of claim 1, wherein the first and second activated platelet targeting moieties are conjugated to the heteromultivalent nanoparticle or microparticle surface with PEG linkers”. Claim 7 should be rewritten to recite “The method of claim 1, wherein the targeting moieties are spatially or topographically arranged on the heteromultivalent nanoparticle or microparticle surface such that the GPIIb-Illa-binding peptide and the p-selectin binding peptide do not spatially mask each other and the heteromultivalent nanoparticle or microparticle is able to bind to an activated platelet with exposed activated platelet receptors and enhance retention of the heteromultivalent nanoparticle or microparticle onto activated platelets under hemodynamic flow”. Claim 8 should be rewritten to recite “The method of claim 7, wherein the ratio of the GPIIb-Illa-binding peptide to the p-selectin binding peptide provided on the heteromultivalent nanoparticle or microparticle surface is about 80:20 to about 20:80”. Claim 9 should be rewritten to recite “The method of claim 7, wherein the GPIIb- Ilia-binding peptide and the p-selectin binding peptide provided on the heteromultivalent nanoparticle or microparticle surface have a total mol% of about 5 to about 20 with respect to total lipid content”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 6-8 and 10-11 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.
The rejection of claims 4-5 and 9 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the therapeutic and/or imaging agent" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, the claim should be rewritten to recite “The method of claim 1, wherein the heteromultivalent nanoparticle or microparticle construct further comprises a plurality of Golden Nanorods (GNRs) conjugated to the surface, the GNRs allowing photothermal destabilization of the heteromultivalent nanoparticle or microparticle construct and release of the nanogold imaging agent in response to near-infrared (NIR) light”.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2 and 6-7 as unpatentable under 35 USC 103(a) over Lavik et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-2, 6-7 and 10 as unpatentable under 35 USC 103(a) over Lavik et al., Huang et al. and Braunwald et al. is withdrawn in view of the amendments to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-22 of U.S. Patent No. 9107963. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject the same composition.
With respect to claim 1, ‘963 claims a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject a composition comprising a heteromultivalent nanoparticle having an outer surface and a plurality of targeting moieties conjugated to the surface of the nanoparticle, the targeting moieties comprising a GPIb-IIIa-binding peptide and a p-selectin binding peptide, and wherein the nanoparticle remains attached to activated platelets at a thrombus site under a hemodynamic shear environment (claim 13).
With respect to claim 2, ‘963 claims the nanoparticle comprising a liposome (claim 14).
With respect to claim 4, ‘963 claims the GPIIb-IIIa-binding peptide comprising a RGD small peptide and the p-selectin binding peptide comprising a EWVDV (SEQ ID NO: 1) small peptide (claim 15).
With respect to claim 5, ‘963 claims the RGD small peptide having SEQ ID NO: 3 (claim 16).
With respect to claim 6, ‘963 claims the first and second activated platelet targeting moieties are conjugated to the nanoparticle surface with PEG linkers (claim 17).
With respect to claim 7, ‘963 claims the first and second activated platelet targeting moieties can be spatially or topographically arranged on the nanoparticle surface such that the first and second activated platelet targeting moieties do not spatially mask each other and the nanoparticle is able to bind to an activated platelet with exposed activated platelet receptors and enhance retention of the nanoparticle onto activated platelets under hemodynamic flow (claim 18).
With respect to claim 8, ‘963 claims the ratio of GPIIb IIIa-binding peptide to p-selectin binding peptide provided on the nanoparticle surface is about 80:20 to about 20:80 (claim 19).
With respect to claim 9, ‘963 claims the GPIIb-IIIa-binding peptide and p-selectin binding peptide provided on the nanoparticle surface have a total mol% of about 5 to about 20 with respect to total lipid content (claim 20).

Claims 1-2 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9833518. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject the same composition.
With respect to claim 1, ‘518 claims a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject a composition, the composition comprising a heteromultivalent nanoparticle or microparticle construct having an outer surface and a plurality of targeting moieties conjugated to the surface of the nanoparticle or microparticle construct, a first activated platelet targeting moiety comprising a GPIb-IIIa-binding peptide and a second activated platelet targeting moiety comprising a p-selectin binding peptide, wherein the nanoparticle or microparticle construct remains attached to activated platelets in the subject under a hemodynamic shear environment (claim 1).
With respect to claim 2, ‘518 claims the nanoparticle comprising a liposome (claim 2).
With respect to claim 4, ‘518 claims the GPIIb-IIIa-binding peptide comprising a RGD peptide and the p-selectin binding peptide comprising SEQ ID NO: 1 (claim 3).
With respect to claim 5, ‘518 claims the RGD peptide having SEQ ID NO: 3 (claim 4).
With respect to claim 6, ‘518 claims the first and second activated platelet targeting moieties are conjugated to the nanoparticle or microparticle surface with PEG linkers (claim 5).
With respect to claim 7, ‘518 claims the targeting moieties are spatially or topographically arranged on the nanoparticle or microparticle construct surface such that the GPIIb IIIa-binding peptide and the p-selectin binding peptide do not spatially mask each other and the nanoparticle or microparticle construct is able to bind to an activated platelet with exposed activated platelet receptors and enhance retention of the nanoparticle or microparticle construct onto activated platelets under hemodynamic flow (claim 6).
With respect to claim 8, ‘518 claims the ratio of GPIIb IIIa-binding peptide to p-selectin binding peptide provided on the nanoparticle or microparticle surface is about 80:20 to about 20:80 (claim 7).
With respect to claim 9, ‘518 claims the GPIIb-IIIa-binding peptide and p-selectin binding peptide provided on the nanoparticle or microparticle surface have a total mol% of about 5 to about 20 with respect to total lipid content (claim 8).

Claims 1-2 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10716865. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject the same composition.
With respect to claim 1, ‘865 a method of treating vascular disease in a subject, comprising: administering to the subject a therapeutically effective amount of a composition, the composition comprising a heteromultivalent nanoparticle or microparticle construct comprising a therapeutic agent and/or imaging agent, the nanoparticle or microparticle having an outer surface and a plurality of targeting moieties conjugated to the surface of the nanoparticle or microparticle, the first
activated platelet targeting moiety comprising a GPIIb-IIIa binding peptide and the second activated platelet targeting moiety comprising a p-selectin binding peptide, and wherein the nanoparticle or microparticle remains attached to activated platelets in the subject under a hemodynamic shear environment (claim 1).
With respect to claim 2, ‘865 claims the nanoparticle or microparticle construct comprising a liposome (claim 2).
With respect to claim 4, ‘865 claims the GPIIb-IIIa-binding peptide comprising a RGD peptide and the p-selectin binding peptide comprising SEQ ID NO: 1 (claim 3).
With respect to claim 5, ‘865 claims the RGD peptide having SEQ ID NO: 3 (claim 4).
With respect to claim 6, ‘865 claims the first and second activated platelet targeting moieties are conjugated to the nanoparticle or microparticle surface with PEG linkers (claim 5).
With respect to claim 7, ‘865 claims the targeting moieties are spatially or topographically arranged on the nanoparticle or microparticle construct surface such that the GPIIb IIIa-binding peptide and the p-selectin binding peptide do not spatially mask each other and the nanoparticle or microparticle construct is able to bind to an activated platelet with exposed activated platelet receptors and enhance retention of the nanoparticle or microparticle construct onto activated platelets under hemodynamic flow (claim 6).
With respect to claim 8, ‘865 claims the ratio of GPIIb IIIa-binding peptide to p-selectin binding peptide provided on the nanoparticle or microparticle surface is about 80:20 to about 20:80 (claim 7).
With respect to claim 9, ‘865 claims the GPIIb-IIIa-binding peptide and p-selectin binding peptide provided on the nanoparticle or microparticle surface have a total mol% of about 5 to about 20 with respect to total lipid content (claim 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658